Case 1:18-cv-00681-RJL Document 288 Filed 03/29/21 Page 1of1
Case 1:18-cv-00681-RJL Document 286-1 Filed 01/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

AARON RICH
Plaintiff,
Vv. Civil Action No. 1:18-cv-00681-RJL
EDWARD BUTOWSKY, Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,
Defendants.

 

[PROPOSED] ORDER

UPON CONSIDERATION of Plaintiff Aaron Rich’s Motion to Dismiss Defendants
Matthew Couch and America First Media (“Motion”), it is hereby ORDERED that Plaintiff's

Motion is GRANTED.

It is FURTHER ORDERED that Plaintiff Rich and Defendants Couch and America First

Media shall bear their own costs, including attorneys’ fees.

SO ORDERED.

ENTERED nS day of Ws 2021

     

|

Judge Richard J.
USS. District Court for the District of Columbia
U.S. District Court for the District of Columbia

 
